Citation Nr: 0316266	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD) and 
dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1967 to 
August 1970, and from April 1976 to April 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied service connection 
for PTSD.  

The Board issued a decision in November 2000 that was 
subsequently vacated by a June 2001 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court's order reflects that the November 2000 Board decision 
was vacated and remanded to insure compliance with the 
provisions of the Veterans Claims Assistance Act of 2000.   


FINDINGS OF FACT

1.  All evidence necessary to decide the veteran's claim for 
service connection has been obtained; in light of the grant 
of service connection for PTSD, which includes dysthymia, 
there is no reasonable possibility that additional assistance 
would further aid in substantiating either service connection 
claim. 

2.  The veteran engaged in combat with the enemy and was 
awarded a Combat Action Ribbon.

3.  The competent medical evidence of record for and against 
the veteran's claim is in relative equipoise on the question 
of whether the veteran has a diagnosed disability of PTSD 
which has been related by competent medical evidence to 
combat in service.

4.  The competent medical evidence of record reflects a 
diagnosis of dysthymia that has not been dissociated from the 
veteran's PTSD.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the veteran has PTSD, with dysthymia, which was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5103, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
claim for service connection for an acquired psychiatric 
disorder that includes PTSD and dysthymia.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  In this veteran's case, there is no 
reasonable possibility that further assistance would aid in 
substantiating the veteran's claim for VA compensation 
benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) (West 2002). 

The veteran contends that he currently has PTSD and 
depression as a direct result of various stressors during 
active service in Vietnam.  He specifically contends that he 
engaged in combat with the enemy during service and was 
exposed to various in-service stressful events, including 
combat with the enemy, and the death or injury of fellow 
servicemen.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Prior to the effective date of 38 C.F.R. § 3.304(f) on June 
18, 1999, and at the time of the filing of the veteran's 
claim for service connection for PTSD in April 1997, the 
requirements for service connection for PTSD were: medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1997).  The prior 
regulation provided that, if the evidence established that 
the veteran engaged in combat with the enemy and the claimed 
stressor was related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor was consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1997).

The prior regulation also provided that, if the claimed in-
service stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation, such as the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation, was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1997).

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board finds 
in this case that the new regulation is potentially more 
favorable to the veteran because it only requires a diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a) rather than a 
"clear diagnosis" of PTSD.  See 38 C.F.R. § 3.304(f) 
(2002).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
must be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2000); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In this case, the evidence shows that the veteran engaged in 
combat with the enemy.  The veteran asserts that he 
participated in multiple combat operations during his service 
in Vietnam.  According to 38 C.F.R. § 3.304(f), if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The evidence of record shows that the veteran's 
MOS was as a rifleman, and that he was a recipient of the 
Combat Infantry Badge.  The Combat Infantry Badge serves as 
evidence that the veteran engaged in combat with the enemy.  
The report from the U.S. Armed Services Center for Research 
of Unit Records further confirms that the veteran's unit 
participated in combat actions and enemy engagements.  Based 
on this evidence, the Board finds that the veteran engaged in 
combat with the enemy during his Vietnam service, and that 
the stressful events he has reported are consistent with such 
incidents of combat.  38 U.S.C.A. § 1154(b); VAOPGCPREC 12-
99. 

As an in-service stressor related to combat has been 
established, the next question is whether the medical 
evidence demonstrates that the veteran currently has a 
diagnosed disability of PTSD, and whether such diagnosed PTSD 
is shown by competent medical evidence to be related to the 
in-service stressful event of combat.  38 C.F.R. § 3.304(f).  
In this regard, the Board has considered the medical evidence 
for and against a diagnosis of PTSD.  The unfavorable 
evidence includes VA examination reports of record that 
diagnosed psychiatric disabilities other than PTSD, and 
private medical evidence of a diagnosis of PTSD but which was 
also based on non-service-related post-service work-related 
stressful events.  The favorable evidence includes a December 
2002 VA PTSD examination report, which reflects diagnoses 
that included PTSD, and includes a VA examiner's opinion that 
the combat events "certainly met criteria A for PTSD."  The 
December 2002 VA examination report was based on a thorough 
review of the evidence of record, including a history of the 
veteran's combat in service.  

The Board finds that the December 2002 VA examination report, 
which includes a diagnosis of PTSD and an opinion that the 
diagnosed PTSD is related to in-service stressful events of 
combat, is sufficient to place the evidence for and against 
the veteran's claim in relative equipoise on the questions of 
whether the veteran has a diagnosed disability of PTSD, and 
whether the diagnosed PTSD has been related by competent 
medical evidence to combat in service.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's currently diagnosed PTSD is etiologically related 
by competent medical evidence to the veteran's stressful 
events of combat in service.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 

With regard to the question of whether the veteran's 
dysthymia is etiologically related to service or a service-
connected disability, the Board likewise finds that the 
evidence for and against this question is in relative 
equipoise.  The December 2002 VA examination report reflects 
Axis I diagnoses that include both PTSD and dysthymic 
disorder.  The VA examiner offered the opinion that he did 
"not find any way to reliably partition" the "various 
symptoms that the [veteran] has in determining which of the 
symptoms are related to service-connected trauma and which 
are not service related."  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so, 
although the Board may not ignore such distinctions where 
they appear in the medical record.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  As the competent medical 
evidence of record reflects a diagnosis of dysthymia, and the 
medical opinion evidence of record reflects that the 
symptomatology attributable to dysthymia cannot be 
dissociated from the veteran's PTSD, the Board will resolve 
such doubt in the veteran's favor to find that dysthymia is 
part of the veteran's PTSD.  With the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's PTSD, with dysthymia, was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107; 38 
U.S.C.A. §§ 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a).  


ORDER

Service connection for PTSD, including dysthymia, is granted. 



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



